                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES,
                                                    Case No. 18-cv-04947-VC
                 Plaintiff,

          v.                                        ORDER ADOPTING MAGISTRATE
                                                    JUDGE'S REPORT AND
  MARTHA IRENE STEPHENS,                            RECOMMENDATION
                 Defendant.                         Re: Dkt. Nos. 16, 23




       The Court has reviewed Judge Laurel Beeler's Report and Recommendation regarding the

plaintiff's Motion for Default Judgment and notes there are no objections to the Report. The

Court adopts the Report in every respect. Accordingly, the Motion for Default Judgment is

GRANTED. The Court will issue a separate judgment.

       The United States must serve this and any subsequent court filings in this case on
defendant in the same way defendant was served with the Motion for Default Judgment. The

United States must file a proof of service with the Court.

       IT IS SO ORDERED.

Dated: April 3, 2019

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
